Citation Nr: 0413743	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than September 
11, 2000 for the grant of service connection for left knee 
sprain superimposed on pre-existing osteoarthritis.

2.  Entitlement to an effective date earlier than September 
11, 2000 for the grant of a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities.

3.  Entitlement to an effective date earlier than September 
11, 2000 for basic eligibility to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

4.  Entitlement to an initial disability rating in excess of 
10 percent for left knee sprain superimposed on pre-existing 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which took the following actions:  
granted the veteran's claim for service connection for left 
knee sprain superimposed on pre-existing osteoarthritis, 
effective September 11, 2000, and assigned a 10 percent 
disability rating for this disability; granted the veteran's 
claim for a total rating for compensation based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of September 11, 2000 for this 
grant; and determined that the veteran was eligible for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, effective September 11, 2000.  The 
veteran filed a timely appeal to the initial disability 
rating assigned for his left knee disorder, as well as to the 
effective date assigned for the grant of service connection 
for the left knee disorder, the grant of a total disability 
rating, and eligibility to Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran's claims for an effective date earlier than 
September 11, 2000 for the grant of service connection for 
left knee sprain superimposed on pre-existing osteoarthritis, 
the grant of a total disability rating, and eligibility to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, as well as an initial disability 
rating in excess of 10 percent for the left knee disorder, 
did not arise from an application for benefits, but rather 
stemmed from a notice of disagreement to the effective date 
and initial disability rating assigned by a VA rating 
decision granting service connection for this disability; as 
such, the VCAA notice provisions do not apply to the 
veteran's claims.

2.  The evidence first shows treatment for a left knee sprain 
on September 11, 2000.

3.  The veteran's claim for service connection for left knee 
sprain was received by VA on February 27, 2001.

4.  The veteran's claim for a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities, in the form of a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, was received by VA on February 25, 2000.

5.  The veteran first met the criteria for consideration of a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities on 
September 11, 2000, the first date on which the combined 
rating for his service-connected disabilities was at least 70 
percent.

6.  The veteran first met the eligibility requirements for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code on September 11, 2000, the first date 
on which the veteran was determined to be totally disabled 
due to a permanent service-connected disability.

7.  The veteran has been medically determined to have 
recovered fully from his left knee sprain, with no findings 
of any abnormality at the time of physical examination in 
January 2001; however, the veteran has credibly testified to 
experiencing residual left knee pain.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than September 11, 2000 for the grant of service 
connection for left knee sprain superimposed on pre-existing 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.400 
(2003).   

2.  The criteria for the assignment of an effective date 
prior to September 11, 2000, for the grant of a total rating 
for compensation based on individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West. 2002); 
38 C.F.R. §§ 3.159,3.340, 3.341, 3.400, 4.16, 4.18, 4.19 
(2003).  

3.  The criteria for an effective date earlier than September 
11, 2000 for the grant of Chapter 35 Dependents' Educational 
Assistance have not been met.  38 U.S.C.A. §§ 3501, 3512 
(West 2002); 38 C.F.R. §§ 21.3021(a)(1)(iii), (3)(i) (2003), 
21.3046 (2003).

4.  The schedular criteria for an initial disability rating 
in excess of 10 percent for left knee sprain superimposed on 
pre-existing osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The earlier effective date and increased initial disability 
rating issues on appeal were first raised in a notice of 
disagreement submitted in response to the VA's notice of its 
decision on a claim.  Under 38 U.S.C. § 5103(a), VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  However, 
in this case the earlier effective date and increased initial 
disability rating issues on appeal did not stem from an 
application for benefits, but rather stemmed from a notice of 
disagreement to the effective date and initial disability 
rating assigned by a VA rating decision.  Under 38 U.S.C. § 
7105(d), upon receipt of a notice of disagreement in response 
to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the July 2002 statement of the case 
(SOC), as well as letters sent to the veteran, informed him 
of the information and evidence needed to substantiate his 
earlier effective date and increased initial disability 
rating claims.  The SOC informed the veteran of the 
regulations governing effective dates and increased ratings.  
Furthermore, all the pertinent evidence is already of record.  
In light of the above, further development in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issues of entitlement to an earlier effective 
date and an increased initial disability rating.  As such, 
the Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I.  Earlier Effective Date Claims

A.  Service Connection Claim

In a rating decision dated in October 2001, the RO issued a 
rating decision granting service connection for left knee 
sprain superimposed on pre-existing osteoarthritis.  The RO 
assigned an effective date of September 11, 2000 for the 
grant of service connection, reflecting the date on which 
evidence of treatment for a left knee injury was first shown 
(subsequent evidence showed that this injury was due to his 
service-connected pes planus).  The veteran seeks an 
effective date earlier than September 11, 2000 for this 
grant, asserting that while he was first treated for this 
disorder on September 11, 2000, he filed a claim for service 
connection for this disorder on February 25, 2000, and the 
award date should go back to February 2000.  In addition, he 
asserts that while "I sustained a left knee sprain in 
Chicago in Sept. 2000, this does not signify that my 
disability began on this date.  The injury simply drew 
attention to the fact that the disability had existed."  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2003) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  Any application for a benefit 
received after final disallowance of an earlier claim is 
considered a claim to reopen.  38 C.F.R. § 3.160(e) (2003).

In this case, the RO assigned an effective date of September 
11, 2000 based on VA's receipt of a VA treatment record 
showing that the veteran was first treated on that date for a 
twisting injury to the left knee he had reportedly sustained 
one week earlier.  The veteran contends that he is entitled 
to an effective date for service connection back to the date 
of a claim which was received by VA on February 25, 2000.  
However, the Board observes that the only document received 
by VA from the veteran on February 25, 2000 was a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability.  This document did not include a claim 
for service connection for a left knee disorder, or 
reasonably raise such a claim.  Indeed, the Board observes 
that the left knee injury for which the veteran was granted 
service connection did not occur until September 2000, some 7 
months after the date of the RO's receipt of his claim for a 
total disability rating based on unemployability.  Thus, the 
February 2000 document does not constitute a claim for 
service connection for a left knee sprain.

Furthermore, the Board observes that even if the claim 
received on February 25, 2000 had included a claim for 
service connection for a left knee injury, the effective date 
for the grant of service connection for the left knee injury 
could still not go back to February 2000, as the effective 
date in claims for service connection is generally the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  In this case, there was no evidence of a left knee 
disorder until the date of the veteran's initial treatment 
for this problem on September 11, 2000.  As September 11, 
2000 is later than February 25, 2000, this date is the 
earliest date upon which a grant of service connection could 
be established. 

Finally, regarding the September 11, 2000 effective date for 
the grant of service connection for the veteran's left knee 
sprain assigned by the RO, the Board notes that in reviewing 
the claims file, the first evidence of a claim for service 
connection for left knee sprain is found in a memorandum from 
the veteran's service representative, received by VA on 
February 27, 2001, at which time the representative requested 
that VA "please consider this a formal claim for service 
connection for a left knee condition pursuant to 38 CFR 
3.310."  Attached to this claim was a packet of VA 
outpatient treatment notes, including a note dated September 
11, 2000, showing treatment for a left knee injury.  Thus, 
the initial claim for service connection was received after 
the September 11, 2000 VA treatment for the veteran's left 
knee sprain and would have been the later of the two dates.  
However, as the assigned date is in the veteran's favor, the 
Board will not take any further action on this matter.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's earlier effective date 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 2002).

B.  Total Disability Rating Claim

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total disability rating based on 
individual unemployability claim, and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the claim, the increase 
in disability was ascertainable.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  See also, 38 C.F.R. § 3.157; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file); 
Servello, supra (an informal claim for increase will be 
initiated by a report of examination or hospitalization by VA 
for previously established service-connected disabilities).  

In addition, under 38 C.F.R. § 3.157(b)(1) (2003), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In February 2000, the RO received from the veteran a VA Form 
21-8940,Veteran's Application for Increased Compensation 
Based on Unemployability.  In a rating decision dated in 
August 2000, the RO denied the veteran's claim based on a 
lack of evidence that the veteran was unemployable due to one 
or more service-connected disabilities.  In particular, the 
RO noted that, at that time, the veteran did not meet the 
schedular criteria for consideration of individual 
unemployability.  The applicable regulations provide that 
when the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a).  The RO 
observed that while the veteran had one disability ratable at 
40 percent or more (i.e., pes planus, rated as 50 percent 
disabling), the veteran's combined disability percentage for 
his four service-connected disabilities was only 60 percent, 
such that he failed to meet the initial criteria for 
consideration of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.  The RO also noted that while extra-schedular 
consideration could be accomplished in cases presenting 
exceptional factors or circumstances, such was not the case 
in the veteran's situation.

The veteran subsequently submitted additional evidence, and, 
in a rating decision dated in October 2001, the RO granted 
the veteran's claim for a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities, and assigned an effective date of September 11, 
2000 for this grant.
The veteran asserted in his notice of disagreement, received 
by VA in December 2001, that since he "first filed the 
claim" for a total rating based on unemployability on 
February 25, 2000, he is entitled to compensation at the 100 
percent rate back to that date. 

In reviewing the veteran's earlier effective date claim, the 
Board has first reviewed the evidence to determine the 
earliest date that indicates a claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  The Board finds that the 
first such evidence is the February 25, 2000 VA Form, 
referenced above.  The RO adjudicated this claim, and 
determined that the veteran did not meet the criteria for 
this benefit.  

The veteran subsequently provided additional evidence which 
showed that he was entitled to service connection for left 
knee strain, effective September 11, 2000.  Based on this 
grant of service connection, the veteran's combined 
disability rating increased to 70 percent, effective 
September 11, 2000, thus meeting the initial criteria for 
consideration of the veteran's total rating claim as of that 
date.  In a rating decision dated in October 2001, the RO 
granted the veteran's claim for a total disability rating, 
and assigned an effective date of September 11, 2000, the 
date when the veteran first met the criteria for 
consideration of such a claim.  The Board finds that the RO 
correctly assigned September 11, 2000 as the effective date, 
since it was the later of the date of receipt of claim 
(February 25, 2000) or the date entitlement arose (September 
11, 2000).

Therefore, the Board concludes that September 11, 2000 is the 
earliest date for which the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities is possible, and an earlier 
effective date for the grant of this benefit must be denied.

C.  Dependents' Educational Assistance Claim

Under applicable laws and regulations, basic eligibility for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, may be established in several ways, 
including being the child or spouse of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A), 
(D) (West 2002); 38 C.F.R. § 21.3021(a)(1)(iii), (3)(i) 
(2003).  In this case, in the RO's October 2001 rating 
decision, the veteran was granted a total service-connected 
disability rating, effective September 11, 2000.  
Furthermore, this disability was adjudged to be permanent in 
nature as of that date.  Therefore, the veteran first met the 
eligibility requirements for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code on 
September 11, 2000.  As the veteran was not totally disabled 
due to a permanent service-connected disability prior to 
September 11, 2000, he did not meet the basic eligibility 
requirements prior to that date, and an earlier effective 
date cannot be assigned.

II.  Increased Initial Disability Rating Claim

The veteran has claimed entitlement to an increased rating 
for his service-connected left knee sprain superimposed on 
pre-existing osteoarthritis.  This is an original claim 
placed in appellate status by a notice of disagreement (NOD) 
taking exception to the initial rating award dated in October 
2001.  Under these circumstances, VA must attempt to obtain 
all such medical evidence as is necessary to evaluate the 
severity of the veteran's disability from the effective date 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 
C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history").  This obligation was satisfied by 
the various examinations and treatment reports described 
below, and the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  In addition, 
in cases where the claim for a higher evaluation stems from 
an initial grant of service connection for the disability at 
issue, as here, "staged" ratings may be assigned if there 
is a material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the severity of the veteran's left knee 
disorder includes VA outpatient treatment notes dated from 
September 2000 to January 2001.  These records indicate that 
the veteran was treated on September 11, 2000 for a left knee 
strain, which he reportedly incurred one week earlier when he 
twisted his knee at O'Hare Airport in Chicago.  He complained 
of left knee pain, mostly at the back of the knee.  He denied 
any direct injury or fall to the ground.  He also noted a 
history of arthritis.  On examination, the left knee was not 
swollen or red.  Movement of the left knee was not 
restricted.  There was very minimal crepitation, no 
tenderness, and x-rays showed no dislocation or fracture.  
The examiner opined that the veteran had incurred a sprain of 
the left knee, and advised the use of ibuprofen and an Ace 
bandage for a couple of days.

A few days later, the veteran was again examined, noting that 
Ibuprofen had not helped his left knee pain.  On examination, 
there was no effusion, erythema or crepitus.  There was full 
extension and flexion of the knee.  There was tenderness 
around the patella to palpation.  The examiner rendered a 
diagnosis of a soft tissue injury with questionable meniscal 
injury to the left knee.

In late October 2000, the veteran was seen by a VA 
orthopedist.  At that time, the veteran reported improvement 
in his left knee symptoms right up to the present.  He did 
not have any locking or giving way.  On examination, the 
veteran had good longitudinal alignment of the left lower 
extremity.  Knee active range of motion was good.  The 
quadriceps and hamstrings function was intact.  There was no 
evidence of any instability on stress testing.  The patella 
tracked normally, and there was no significant evidence of 
medial or lateral joint line tenderness on maximum palpation.  
The examiner again confirmed that there was no fracture or 
dislocation on x-rays, though there were some mild 
patellofemoral degenerative changes.  The veteran was advised 
to limit his activities over the next 2 to 4 weeks, at which 
time he should be re-examined.

At the time of the scheduled follow-up examination in January 
2001, the veteran stated that he felt "markedly recovered on 
today's examination."  On examination, the veteran had good 
longitudinal alignment of the lower extremity.  He had good 
knee and ankle range of motion.  His knee and ankle showed no 
evidence of any crepitus.  Good range of motion and motor 
function were noted.  The extensor mechanism was intact, and 
the patella tracked normally.  The examiner's impression was 
of a left knee sprain and left knee osteoarthritis.  He 
stated that the veteran could return to full weightbearing 
and ambulation without restriction.

Also relevant to the veteran's claim is the transcript of the 
veteran's hearing held before an RO hearing officer in 
February 2001.  Although this hearing was held as part of an 
appeal for an issue which is not presently before the Board, 
it is relevant in that the veteran testified that he had 
injured his knee while climbing onto a high chair at O'Hare 
Airport in Chicago in September 2000, and that he had been 
treated by a VA orthopedic surgeon for this injury.  He 
stated that at the time of his last visit, "it got a little 
better but it wasn't really good."  He also stated that he 
was scheduled to have his knee examined at Lahey Clinic, a 
private health care facility, later that week.

The Board observes that a medical record dated in February 
2001 from Lahey Clinic is of record, indicating that the 
examiner had reviewed the x-rays of the veteran's left knee 
taken at the VA Medical Center in September 2000.  The 
examiner noted that these films showed slight osteophytic 
changes of the femoral condyles and patella with vascular 
calcification, but was otherwise normal.

Although VA outpatient treatment notes dated from February 
2001 to August 2001 are also of record, they do not reflect 
any complaints or diagnoses of, or treatment for, left knee 
problems.

The veteran's left knee sprain superimposed on pre-existing 
osteoarthritis has been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5261, pursuant to which the severity of limitation of 
leg extension is evaluated.  Under DC 5261, a noncompensable 
rating is warranted when extension is limited to 5 degrees.  
If flexion is limited to 10 degrees, a 10 percent rating is 
warranted.  If extension is limited to 15 degrees, a 20 
percent rating is warranted.  If extension is limited to 20 
degrees, a 30 percent rating is warranted.  If extension is 
limited to 30 degrees, a 40 percent rating is warranted.  
Finally, if extension is limited to 45 degrees, a 50 percent 
rating is warranted.

A review of the evidence detailed above reveals that the 
veteran's left knee has not been shown to exhibit any 
limitation of motion at any time, and, indeed, has repeatedly 
found to have a full range of flexion and extension.  
Therefore, the veteran's limitation of knee extension 
corresponds to no more than a noncompensable (zero percent) 
rating under the provisions of DC 5261.

However, the veteran has provided testimony, which the Board 
finds credible, that he suffers from knee pain, which makes 
the normal tasks of everyday living somewhat difficult.  In 
this regard, the Board notes that while lay witnesses are 
generally not competent to offer evidence which requires 
medial knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds that it must therefore give due consideration to:  
functional impairment, as contemplated by 38 C.F.R. § 4.10; 
functional loss, as contemplated by 38 C.F.R. § 4.40; and 
pain on movement, swelling, deformity or atrophy of disuse, 
as contemplated by 38 C.F.R. § 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board finds that the 
veteran's hearing testimony and consistent complaints of 
aching pain on use of the knee, which the Board finds 
credible, establishes that the veteran's left knee disorder 
more closely approximates the level of severity contemplated 
by a 10 percent rating under DC 5261.  However, in light of 
the completely normal findings at the time of the most recent 
examination in January 2001, at which time the veteran 
himself stated that he felt "markedly recovered" from his 
September 2000 left knee sprain injury, a higher rating under 
DC 5261 is not warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of any other 
applicable codes.  However, in light of the normal findings 
at the time of the most recent examination, at which time the 
veteran was found to have fully recovered and was told he 
could return to unrestricted use of the left knee, the Board 
finds that there are no other code sections under which a 
higher disability rating would be appropriate.

The Board acknowledges that while x-rays of the veteran's 
left knee confirm that his knee injury in September 2000 did 
not involve any fracture or dislocation, they did show some 
evidence of degenerative arthritis of the knee joint.  
However, the Board observes that the veteran is not service-
connected for arthritis.  On the contrary, the relevant 
disability for which the veteran is service-connected, i.e., 
left knee sprain, is specifically termed in the applicable 
rating decision and other documents to be "superimposed on 
pre-existing osteoarthritis."  As such, the Board finds that 
consideration of the veteran's arthritis, and the diagnostic 
codes pertaining thereto, is not appropriate in this case. 

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased initial disability rating for left knee sprain 
superimposed on pre-existing osteoarthritis.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.




ORDER

An effective date earlier than September 11, 2000 for the 
grant of service connection for left knee sprain superimposed 
on pre-existing osteoarthritis is denied.

An effective date earlier than September 11, 2000 for the 
grant of a total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.

An effective date earlier than September 11, 2000 for basic 
eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is denied.

An initial disability rating in excess of 10 percent for left 
knee sprain superimposed on pre-existing osteoarthritis is 
denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



